      Case 1:18-cv-00128-B Document 17-1 Filed 03/19/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF ALABAMA

 Mobtown Merch, LLC

                     Plaintiff,

       v.                                   CASE NO. 2:18-cv-00128-B

 Moh-BEEL, LLC and Frederick F.B.
 Sims

                     Defendants.




                                     ORDER

      Considering the foregoing Motion to Enroll Additional Counsel of Record;

IT IS ORDERED that the name of Alexa Stabler be entered into the record of this

Court as additional counsel for Plaintiff, Mobtown Merch, LLC, in the above

entitled and numbered cause.

	
Mobile, Alabama, this _____ day of __________, 2019.



                                   __________________________________________
                                          UNITED STATES MAGISTRATE JUDGE	
